DETAILED ACTION
Claims 1, 3-7, and 9-20 are pending in the Instant Application. 
Claims 1, 3-7, and 9-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 1, 3-7, 9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (“Mitchell”), United States Patent No. 6,356,437, in view of Pate, United States Patent Application Publication No. 2004/0181549. 


As per claim 1, Mitchell discloses a maintenance operation support device comprising: 
a processor configured to execute a maintenance operation support program to implement: 
an action definition information acquirer configured to acquire action definition information for defining actions of a setting tool that adjusts or sets a facility ([Col 17, lines 26-43] wherein the setting of a facility is the selection of a machine, which is selection of a facility of a certain type or in a certain building); 
an operation definition information acquirer configured to acquire operation definition information for defining operations to be instructed to a maintenance operator who performs maintenance operations for the facility ([Col 17, lines 26-43] wherein operation information is acquired based on if the maintenance is scheduled or preventative, (the operation would change based on this factor) and based on the action definition information i.e. the facility/machine); 
a procedure information generator configured to generate procedure information representing an operation procedure of the maintenance operations for the facility ([Col 17, lines 17-25] wherein the action definition information (procedure information) is generated (list of procedures/ described in [Col 10, lines 10-22]) as being step-by-step instructions); and a procedure information outputter configured to output the procedure information generated by the procedure information generator,  wherein the ([Col 10, lines 10-22] wherein the step-by-step instructions are the procedure information that are based on the action and the machine and [Col 17, lines 17-42] wherein the operation information and action information are combined in a system to allow the user to have instructions to perform the procedures for the specific machine (wherein the machine is combined with the operation)), wherein the procedure information outputter is configured to output the procedure information ([Col 17, lines 25-43] wherein the display is described), wherein the operation items included in the operation procedure comprise an operation in a pre-processing step that is performed before the maintenance operations ([Col 17, lines 15-43] wherein selecting the machine. And procedure is a pre-processing step as it allows for the selection of steps), an operation in an execution step of the maintenance operations ([Col 17, lines 44-52] wherein displaying the steps of the maintenance operations is described), and an operation in a post-processing step that is performed after the maintenance operations ([Col 16, lines 44-56] wherein the post-processing consists of verifying the maintenance, additional comments, and adding to the reports), and wherein the procedure information outputter displays the operation in the pre-processing step ([Col 17, lines 15-43] wherein the user is “prompted” meaning that the pre-processing is output), the operation in the execution step ([Col 17, lines 44-52] wherein the display is active with the procedure), and the operation in the post-processing step ([Col 16, lines 44-56] wherein the user is “prompted” indicating a display), but does not disclose wherein the procedure information outputter is configured to output the procedure information while changing a degree of detail of the operation procedure in accordance with a level of the maintenance operator; wherein the degree of detail represents a detailedness of a content of operation items included in the operation procedure, wherein the procedure information generator is configured to generate the procedure information representing detailed or simplified operation items in accordance with a skill of the maintenance operator, wherein the procedure information outputter is configured to change the degree of detail of the operation items according to an explicit instruction or setting by the maintenance operator. However, Pate teaches wherein the procedure information outputter is configured to output the procedure information while changing a degree of detail of the operation procedure in accordance with a level of the maintenance operator ([0045] wherein the level of detail changes based on the expertise level of the user); wherein the degree of detail represents a detailedness of a content of operation items included in the operation procedure, wherein the procedure information generator is configured to generate the procedure information representing detailed or simplified operation items in accordance with a skill of the maintenance operator ([0045] wherein the procedure detail is being changed between simplified or detailed instructions based on the level of the user), wherein the procedure information outputter is configured to change the degree of detail of the operation items according to an explicit instruction or setting by the maintenance operator ([0045] wherein the levels of detail is set by explicit instruction). 
 Mitchell and Pate describe providing maintenance instructions. One could adjust the detail of the instructions as described in Pate with the instructions in Mitchell to teach the claimed instructions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing a procedure on a display in Mitchell with the selection of detail based on expertise in Pate in order to provide a more tailored experience, and aid a novice where an expert may not need such assistance. 

As per claim 3, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 1. Mitchell further discloses wherein the processor is configured to execute the maintenance operation support program to further implement a procedure information acquirer configured to acquire the procedure information, wherein the procedure information outputter is configured to output the procedure information when the procedure information has been acquired by the 5procedure information acquirer ([Col 10, lines 10-22] wherein step-by-step instructions are acquired, and output to the user).  

As per claim 4, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 1. Mitchell further discloses wherein the procedure information comprises a flowchart representing at least a part of the operation procedure ([Col 10, lines 10-22] as being step-by-step instructions are described, wherein the step-by-step instructions are an example of a workflow).    

As per claim 5, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 1. Mitchell further discloses wherein the procedure information comprises a list representing at least a part of the operation procedure ([Col 17, lines 40-42] wherein a list of the operation procedures is described).  

As per claim 156, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 1. Mitchell further discloses wherein the procedure information outputter is configured to output the procedure information by switching a flowchart representing at least a part of the operation procedure or a list representing at least a part of the operation procedure ([Col 10, lines 10-22] as being step-by-step instructions are described, wherein the step-by-step instructions are an example of a workflow).    

As per 20claim 7, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 6. Mitchell further discloses wherein the procedure information outputter is configured to output the procedure information together with a progress state of the operation procedure ([Col 10, lines 28-42] wherein the report outputs the process state of the claim as being completed).  
([Col 17, lines 40-42] wherein a list of the operation procedures is described).  

As per claim 12, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 9. Mitchell further discloses a display device configured to display the display data output by the procedure 5information outputter ([Col 10, lines 10-22] as being step-by-step instructions are described, which is an output of procedure data).    

As per claim 13, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 1. Mitchell further discloses wherein the procedure information outputter is configured to output the procedure information as execution data for executing the maintenance operations in 10accordance with the operation procedure ([Col 10, lines 10-22] as being step-by-step instructions are described, the output of procedure data).  

As per claim 14, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 13. Mitchell further discloses an executor configured to execute the maintenance operations in accordance 15with the operation procedure based on the execution data ([Col 10, lines 10-22] as being step-by-step instructions are described, and the those instructions are provided by the executor).  

As per claim 15, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 1. Mitchell further discloses wherein the operation definition information is information for defining an 20operation instruction for prompting the maintenance operator to input information ([Col 12, lines 27-44] wherein the user login is a prompt for input information).  

As per claim 16, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 1. Mitchell further discloses the setting tool configured to adjust or set a field device installed in a plant ([Col 17, lines 26-42] wherein the user sets the field device installed in a plant that needs maintenance).  

As per claim 17, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 16. Mitchell further discloses wherein the setting tool comprises: a parameter setter configured to set a parameter of the field device ([Col 17, lines 16-24] wherein setting a parameter can occur in a repair, where information related to the state of the machine is set by repairing the machine); a parameter adjuster configured to adjust ([Col 17, lines 16-24] wherein repairing the device would be the setting of information related to the state);  5a test supporter configured to support the maintenance operations of the field device ([Col 17, lines 16-24] wherein maintenance is described); and a report creator configured to create a report based on at least one of a result of the maintenance operations, a progress midway through the maintenance operations, a progress midway during interruption of the maintenance operations, and information 10related to the maintenance operations([Col 10, lines 28-42] wherein the report outputs the process state of the claim as being completed, i.e. the result of the maintenance).  

As per claim 18, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 17. Mitchell further discloses wherein the information related to the maintenance operation comprises at least one of information such as a specification, a type, a serial number of the field device used 15in the maintenance operation, and stock information of consumables used in the maintenance operation ([Col 10, lines 28-43] wherein stock information (parts) used is reported).   

As per claim 19, claim 19 is the method that is performed by the system of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that performs as the system of claim 1 and is rejected for the same rationale and reasoning. 



Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Pate in further view of Muhkherjee et al. (“Muhkherjee”), United States Patent Application Publication No. 2014/0315159.

As per claim 10, note the rejection of claim 1 where Mitchell and Pate are combined. The combination teaches the maintenance operation support device according to claim 9. Mitchell further discloses wherein the display data comprises information for displaying an operation item selection area ([Col 17, lines 16-52] wherein the user can select from the list of maintenance activities, scheduled or preventative) but does not disclose an operation procedure editing area, 10wherein an operation item related to the action definition information and an operation item related to the operation definition information are displayed selectably in the operation item selection area, wherein at least one selected operation item is displayed arrangeably in the operation procedure editing area, and  15wherein the procedure information outputter is configured to output the operation procedure generated based on the operation item arranged in the operation procedure editing area.  However, Muhkherjee teaches an operation procedure editing area ([0046] wherein the selected users can modify flowcharts in the maintenance module), 10wherein an operation item related to the action definition information and an operation item related to the operation definition information are displayed selectably in the operation item selection area, wherein at least one selected operation item is displayed arrangeably in the operation procedure editing area, and  15wherein the procedure information outputter is configured to output the operation procedure generated based on the operation item arranged in the operation procedure  ([0046] wherein allowing the editing of a workflow would provide a selected operation item in an editing area).
Both Mitchell and Muhkherjee provide a workflow to perform a task. One could include the management module allowing the editing of a workflow in Muhkherjee with the maintenance workflows in Mitchell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method for providing maintenance workflows in Mitchell with the workflow editing in Muhkherjee in order to allow users to design the technology for the user. 

As per claim 11, note the rejection of claim 10 where Mitchell, Pate and Muhkherjee are combined. The combination teaches the maintenance operation support device according to claim 10. Muhkherjee further teaches 20wherein the display data comprises information for displaying a connection area in which a connector to be connected to the operation item arranged in the operation procedure editing area is displayed selectably ([0046] wherein a workflow with multiple connections is described as editable, then connections are displayed as claimed), and wherein in the operation procedure editing area, the connector which has been selected is displayed arrangeably, and the connector and the operation item are 25connectable to each other ([0022] wherein a user can change the workflow i.e. where a connector is connected to an operation and can be played back).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158